 76DECISIONS OF NATIONALTop of Waikiki,Inc.andHotel,RestaurantEmployees&BartendersUnion,Local5,AFL-CIO. Case 37-CA-526May 21, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn December 3, 1968, Trial Examiner William E.Spencer issued his Decision in the above-entitledcase, finding that Respondent had engaged in andwas engaging in certain unfair labor practicesalleged in the complaint and recommending that itceaseanddesisttherefromand take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.He further found thatRespondent had not engaged in certain other unfairlabor practices alleged in the complaint. ThereafterRespondent filed exceptions to the Decision and asupporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders thatRespondent,Top of Waikiki, Inc.,Honolulu,Hawaii, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.ITISHEREBY FURTHER ORDERED that thecomplaint be dismissed insofar as it alleges thatRespondent violated Section 8(a)(1) and (3) in thedischarge and refusal to reinstate Paul Nieblas.'We agree that when Respondent disciplined and later discharged Kochi,Leslie,and Yamaguchi,itinterferedwith, restrained,and coerced itsemployees in the exercise of their protected rights underSec. 7 of the Act,and thus violated Sec.8(a)(1) of the Act.In these circumstances, and asthe remedy would be the same in and event, we find it unnecessary toconsider whether Respondent'sactions in this regard also violated Sec.8(a)(3) ofthe Act.LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM E. SPENCER, Trial Examiner: Pursuant to acharge filed January 4, 1968, a first amended charge filedJune 7, 1968, and a second amended charge filed July 16,1968, by the Union herein, the General Counsel of theNational Labor Relations Board, the latter hereinaftercalled the Board, issued his complaint dated July 17, 1968,alleging that the Respondent herein engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, herein calledthe Act. Respondent in its duly filed answer denied that ithad engaged in any of the alleged unfair labor practices.Pursuant to due notice, a hearing in this matter washeld before me in Honolulu, Hawaii, on August 27, 28,29, 1968, with all parties represented and participating.Upon the entire record in the case, my observation ofthewitnesses, and with consideration of the briefs filedwithme by the General Counsel and the Respondent,respectively, I make the following:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSRespondent,Top of Waikiki, Inc., is a Hawaiicorporationwithan office and place of business inHonolulu, Hawaii, where it is engaged in the operation ofa restaurant and bar called Top of Waikiki, and where inthe course and conduct of its business during the pastyear, it received a gross revenue in excess of $500,000from the sale of food and beverage products.11.THE LABOR ORGANIZATIONHotel,RestaurantEmployees&BartendersUnion,Local5,AFL-CIO, the Charging Party and the Unionherein,isa labor organization within the meaning of theAct.III.THEUNFAIR LABOR PRACTICESA. Respondent's OperationsAs accurately stated in Respondent's brief, the Top ofWaikiki is a restaurant operation in the Waikiki BusinessPlaza Building in Honolulu. The operation consists of arevolving restaurant on the 21st floor of the building. Onthe 20th floor of the building is the food preparation areaaswell as the employees' room and employees' lockerarea along the hall. On the 19th floor is the Waikiki LauYeeChai Plaza Room, hereinafter called the PlazaRoom, which is a banquet room available for specialparties, open every night except for Mondays. The Top ofWaikiki is operated everyday for lunch and dinners. Onthe ground floor level of the Business Plaza Building is acoffee shop known as "Food Haven" located near theentrance to the elevator area. This coffee shop is ownedby operators independent of Respondent.At the Top of Waikiki there are normally four to fivewaitresses in each of four sections or stations and eachstation also has a busboy making the normal complementon the floor of 24 employees excluding the bartenders.The Plaza Room when operating as a restaurant normallyhas four employees.When there are large banquets then176 NLRB No. 6 TOP OF WAIKIKIadditional girls who are on an "on-call" basis are calledin.The Respondent maintains a permanent list of on-callgirls from which it fills its requirements as they arise.Respondent's managerial staff is composed of PatriciaChang,manager;LillianLee,assistantmanager;EllsworthWong, assistant manager; and Jane Look, headwaitress, all admittedly supervisors within the meaning oftheAct.WilliamMau is the controlling stockholder ofRespondent's operations.B.Organizational ActivitiesThe Union began organizing Respondent's employeesabout the middle of December 1967. Michael Leslie, awaiter,aprimemover in organizational activities,obtained some 25 signatures to union authorization cardsprior to January 1, 1968. David Kochi, a waiter captain,obtained some 10 signatures to cards during the sameperiod.WhetherRespondent had knowledge of theseactivities at any time prior to December 31, 1967, is amatter to be resolved.C. TheBasic IssuesThe principalissuesarewhether theRespondentdisciplinedand subsequently discharged its employeesDavidKochi,Michael Leslie, and Dwight Yamaguchi,becauseof their union and/or protected concertedactivities;discriminatedagainst itsemployeesCarolKamalii,Anthony Chang, Patricia-Anne Boyd,WarrenWong, Paul Nieblas, LarryHiga, SharonStockier, andJean Lok, because of their activities in going on strike insupport of their fellow employees named above; anddiscriminated against Irene Krausnick and Charles Jonesbecause of Respondent's belief that they had engaged inunion and/or concerted activity. Subsidiary issues arewhether the activities engaged in by the aforesaidemployees were protected union or concerted activities,and whether certain of these employees did in fact quittheir employment with the Respondent. The employeesnamed above, with certain exceptions, will subsequently bereferred to by theirsurnames.D. The Dispute Over the Pooling of TipsThe issues herein arose out of a dispute between theRespondent and certain of its employees concerning thepooling of tips. Normally and customarily the tips arepooled by the employees assigned to each station, and arepooled and distributed by the employees themselves at theend of each work shift. On December 31, 1967, HeadWaitressLook advised Kochi, a waiter captain - awaiter captain was assigned to each station - that thetipsreceived that night were to be turned over toRespondent's cashier and that the tips thus pooled wouldinclude employees of the Plaza Room who would sharewithemployeesof the Top of Waikiki in theirdistribution.Certain employees normally assigned to theTop of Waikiki were assigned to the Plaza Room on thissingleoccasion.Kochi relayed these instructions tomembers of his station including Leslie, Yates, and NancyMiyahira,who, together with Kochi, objected to thischange in the method of tip pooling and distribution, asdid some others as word of management's directivespread.Manager Chang was made aware on the eveningof December 31 that there was some dissatisfaction beingexpressed among the employees, and on January 1, 1968,called a meeting of staff members and waiter captains and77questioned the latter concerning the identity of employeeswho had complained about the changed method of tippooling and distribution.Waiter Captain Lola Miyaginamed Yamaguchi as one of these, and Kochi namedhimself, Leslie, Yates, and Miyahira.E.Management's Action in Disciplining the KnownDissidentsAt the conclusion of the discussion at this meeting,Manager Chang said that perhaps management shouldrelieve or discharge the employees who were "grumbling"about the changed method of tip distribution, whereuponAssistantManager Wong said that he thought dischargewould be too severe and suggested "suspension" as asufficient penalty.Following the close of thismeeting,Chang authorizedWong to place Kochi, Yamaguchi,Leslie,and Yates on call, and Wong was instructed toinformHeadWaitress Look to so notify the affectedemployees. She did.On January 2, Chang met with the managerial staff anditwas then decided to call a meeting of employees on thefollowingday for the purpose of advising them ofmanagement's position. The employees were notified andthe meeting was held as scheduled in the Plaza Room onthe morning of January 3. Kochi, Yamaguchi, and Lesliewere on hand to attend the meeting but were told byLook, prior to the meeting, that their attendance was notwanted by management. When Chang was advised of theirpresence in the building, she instructedWong toinvestigate.Having placed these employees on call, she didnot expect that they would show up for the meeting, andinasmuch as the meeting was for the primary purpose ofexplainingto the employees why they had been placed oncall she did not want them in attendance. While still in thebuilding, the three employees were approached by Wongwho told them that they were discharged. Wong testifiedthat he asked them who had authorized them to attend themeeting, and when they stood mute, he told them that"because there was no authorization given to them toattend this meeting.they were terminated as far as[he]was concerned." He further testified that he "gotkind of worked up", and thought these employees wereletting him down, - apparently because he had previouslyprevailed on Chang not to suspend them but to place themon call,a lesser penalty. "They were good workers," hetestified, "and this is why I went to bat for them." Thathe had the authority to discharge is not questioned.F.The StrikeAt the meeting with employees in the Plaza Room onthemorning of January 3, Manager Chang explainedRespondent's position on the pooling and distribution oftips on New Year's Eve, and was joined in her remarks byRespondent's controlling stockholder,Mau. In a questionand answer period which ensued, several employeesprotestedthesinglingoutoffouremployees fordisciplining when other employees had also objected to thechange in pooling arrangements.Miyahira said she feltthe pooling was wrong and she should be subjected to thesame disciplinary action. Chang testified that she toldMiyahira and Krausnick that if they wanted to placethemselves in the same position with the disciplined boys,they should feel free to go and the door was open.After the meeting was adjourned and Respondent'srepresentatives, with the exception of Look, had left theroom, there wasdiscussion among agroup of employees 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDremaining, including Kamali•, Boyd, Mae Doi, Lok, JuneandWarrenWong, as to what action if any should betaken with respect to Respondent's disciplining of the fouremployees. As these employees prepared to leave, Lookinquired,"Are you walking out?" and one of themanswered, "Yes." Chang also had individual conversationswithseveralof the employees, includingMiyahira,Kamalii,Boyd, June Wong, Lok, and Krausnick, whoindicated, for one reason or another, that they would notreport for work.Immediately following the Plaza Room meeting, agroup of the disaffected employees met with Kochi, Leslie,and Yamaguchi in the Food Haven on the ground floor ofthe building and there discussed measures to be taken toprotest the firing of these three employees. It having beendecided to seek the Union's aid and direction in thematter,the employees went to union headquarters wherethey met with the Union's president, Arthur A. Rutledge.As a result of this conference, and a later one the sameday,Rutledge addressed two letters to Respondent'sChang, the first a claim of majority representation and arequest to bargain, the second, delivered to Chang about8:30 p.m., bearing this text:Our Union requests unconditional reinstatement ofall employees of the Top of Waikiki who walked off thejob today and all employees who did not show up forworkastheresultof the dispute generated bymanagement's request that tips be pooled for NewYear's Eve.We understand that as a result of your questioningyourwaitercaptainsyou suspended the followingemployees:Michael Leslie,DavidKochi,Dwight Yamaguchi,Brad Yates, and Charles Jones,from work. We ask, also, that they be unconditionallyreinstated.Management took the position with respect to theemployees who walked off the job on the morning ofJanuary 3, that they had quit. Accordingly, reinstatementto the jobs they held at the time they walked off was notoffered them, though Manager Chang testified that hadthey reported on the evening of January 3, they wouldhave been put to work, testimony somewhat at variancewith her further testimony that when Anthony Chang ondeliveringRutledge's first letter to her, asked if he wasworking that night, she replied, "Tony, you walked out atlunch. As far as I'm concerned that is insubordination andyou are out."G. Conclusions With Respect to DiscriminationBecause of Union ActivitiesThere is some evidence that Respondent, through itssupervisorystaff,wasawareofitsemployees'organizational activities prior toNew Year's Eve but Iconsider it too slight to attribute to it any part ofRespondent'sinitialaction in disciplining and laterdischargingKochi,Leslie,and Yamaguchi.Respondentdid of course learn of its employees' union activities uponreceiving a call from Rutledge, and the two letters fromhim on January 3, the first of which was delivered byhand to Manager Chang about 2 o'clock on the afternoonof that date, but the discharges had already occurred atthattime.Assuming company knowledge of unionactivities prior to the discharges, I still would not find thatthey were predicated on that knowledge because it is clearthat it was the three employees' expressed opposition tothe changed method of distributing tips, and nothing else,that caused their discharge.H. Conclusions With Respect to Concerted ActivitiesRespondent argues vigorously that Kochi, Leslie, andYamaguchi, as well as the employees who later left theirjobs, acted individually in their respective protests over thepooling of tips or the treatment accorded these threeemployees, as the case may be, and, therefore, that theaction taken by them was not "concerted" within themeaning ofthe Act.First,as to Kochi, Leslie and Yamaguchi. It is clearthatemployeereaction,someofithostile,toRespondent's change in the method of distributing tips onNew Year's Eve, came swiftly as employees learned of it,and Kochi, Leslie and Yamaguchi, among others, openlyvoiced their opposition in conversations occurring betweenemployees, sometimes in the presence of managerialrepresentatives. True, there was no organized protest -there was hardly time for that -- no formal meetings, nodesignation of spokesmen, but it is equally true that noone of these employees stoodalonein his voiced reactionto the company directive. Basicly, it was that otheremployees agreed with these three in their opposition tothe company directive and felt that the three had beenunfairly singled out for disciplinary action, that caused thewalkout.Itseems to me that when in agreement amongthemselves,nomatterhow informally, two or moreemployees assert a position in opposition to a companyruleorproposalaffectingtheirwages or workingconditions, a position which relates to and affects anentiregroup,theyareproperlyheld to have actedconcertedly within the meaning of the Act. Expressions ofopinion and statements of position almost always precedean organizedeffort on the part of employees to obtainredress of grievances, real or imagined, and to extend theprotection of the Act only after "formalized" action hasbeen taken, would be to cut off such action at its sourceand thus to render it futile. The protection of the Actknows no such limits. As a matter of fact, a singleemployee has been held to have engaged in concertedactivitieswhen he single-handedly circulated a petition inamatter which related to the working conditions of agroup.SaltRiverValleyWaterUsers'Association v.N.L.R.B..206 F.2d 325 (C.A. 9), enfg. 99 NLRB 849.The same reasoning, I think, applies in the case of theemployees who left their jobs in protest of the dischargesof Kochi, Leslie, and Yamaguchi. It is true that not all ofthem told Manager Chang or other supervisory personnelthat they were refusing to work because of the discharges,and some gave reasons other than that for not reportingforwork.Higa,forinstance,leftforadoctor'sappointment and at the time of his leaving intended toreturn to work on the dinner shift. Tony Chang didn't"likethiswildcatsortof thing, because it wasn'torganized," and testified that it was only at the meeting atthe Food Haven that it was decided to make the walkouta "group" activity. The error in Respondent's reasoning,as I see it,is that it would bisect the employees' activityby drawing a line between the initial walkout and whatfollowed almost immediately thereafter in the Food Havenand, later, at Rutledge's office, where what began as aspontaneousprotest took on direction and cohesiveness.By thus bisecting the walkout activity, Respondent woulddeny it the element of concertedness and pin the label of"quit" on those who initially left their jobs. TOP OF WAIKIKIObviously, when these employees left their jobs theyhad no plan of action inmind.Inexperienced inorganizationalmatters they were doubtless confused anduncertainas to a future course of action. But they acted inconcert,afterdiscussionsamong themselves and withmanagement, and in protest over the discharges. And, inany event, their entire course of action on January 3, andnot some segment of it, is the determinative factor. Itmatters not that Higa initially left to keep a doctor'sappointment and at the time of his initial leaving intendedto return for the night shift, or that Tony Chang initiallyconceived of the walkout as a "wildcat sort of thing."They both became a part of the protesting group and arenot properly viewed, as Respondent would have us viewthem and all others who initially walked out, as "quits."All employeeswho engageina strike or other concertedactionwhich takes them away from their jobs, may besaid to have "quit" for the duration of the said activities,and it is not unusualfor an employer to defend anydiscriminatoryactiontakenwithrespecttosuchemployees on the ground that they had quit and,therefore, no longer had employee status.But it was longago decided that employeesengaging ina strike or otherprotected concerted activities do not thereby lose theirstatus as employees.I.Conclusions onWhether the Concerted and/orUnion ActivitiesWere "Protected"Ihave not thus far gone into the merit or lack of it inRespondent's directions for the pooling of tips on NewYear's Eve which gave rise to the controversy, and I donot intend to do so now. Normally, the employees handledtheir own tip money and normally tips from patronage ofthe Top of Waikiki were not pooled with tips from thePlaza Room. Admittedly, New Year's tips in the PlazaRoom usually were below tips received by employees ofthe Top of Waikiki. Respondent had its own reasons forchanging the method of the pooling and distribution oftipsand I am not about to say they were not goodreasons.On the other hand, employees of the Top ofWaikiki had their reasons for objecting to having theirtipspooledwith employees of the Plaza Room anddistributed through the company'scashier,and I am notabout to say they were not goodreasons.All that isneedful for me to sayin this matter isthat a controversyarose out of Respondent's action and it was a controversyof substance.The employees not unreasonably regarded tips as a partof Respondent's wage structure. Respondent's Mau at themeetingwith employees on January 3, referring to aprepared chart, estimated that tips annually amounted to$25,000fortheemployeesofeachstation,orapproximately $450 to $500 a month for each employee.Whether or not this estimate was accurate is beside thepoint: the point is that tips admittedly constituted a verysubstantialpartof theremunerationeach employeereceivedforhisservicesruRespondent'semploy. Itfollows, as indeed it must, that concerted activities withrespect to the pooling and distribution of tips falls withinthe protected categoryinasmuchas it was for "mutual aidor protection" within the meaning of Section 7 of the Act.When, therefore,Respondentdisciplinedand laterdischargedKochi,Leslie,andYamaguchi for havingengaged in the said concertedand/or unionactivities, itinterferedwith, restrained, and coerced its employees inthe exercise of their rights under Section 7 of the Act, inviolation of Section8(a)(1) and(3). It is equally clear the79group of employees who left their jobs, or failed to reportfor work,from the time and date of the walkout had thestatus of unfair labor practice strikers inasmuch as theyacted concertedly in protest of Respondent's unfair laborpractices,and, accordingly,were entitled to reinstatementimmediately upon application.'Theywere not required torepeat the request contained in Rutledge's second letter.J.The Application for and Denial of ReinstatementThe Union in the first letter it dispatched to Chang onJanuary 3, claimed majority representation and requestedbargaining. Its second letter on the same date madefurtherreferencetobargainingandalsorequestedreinstatement "of all employees of the Top of Waikikiwho walked off the job today and all employees who didnot show up for work as the result of the disputegenerated by management's request that tips be pooled forNew Year's Eve." We are not here concerned with theUnion's bargaining request or whether such request was orwas not valid. A labor organization without attainingmajority status may serve as the agent for employees whohave designated it their agent and the Respondent inhonoring its reinstatement request would in no way havebeen construed to have recognized it as the bargainingrepresentative of all its employees in an appropriate unit.In short, the reinstatement request was valid and theRespondent, under the facts of this case, was bound tohonor it. It failed and refused to do so, and therebysubjected itself to the remedial order herein.The reinstatement request, with exceptions previouslynoted, was in general language but there does not appearto be any question that all of the employees named in thecomplaint were to Respondent's knowledge and/or beliefinvolved in the walkout, with the possible exception ofJones and Nieblas. Jones was not on duty on January 2and did not participate in the events of January 3. Hewas, however, specifically named in the Union's letter ofJanuary3demanding reinstatement of the strikingemployees. He reported at the Top of Waikiki on January5 to pick up his check and asked if he was scheduled towork that night. The reply was in the negative. Inresponse to his call on January 6, he was told to report towork but when he did so he was told by Chang that hehad been replaced for that evening because he had notpersonally contacted Look about coming to work. He leftafter working some five minutes. He worked the followingten days but only about 22 hours a week whereas he hadpreviously worked about 38 hours. Thereafter, he was putbackonregularschedule.Respondentofferednosatisfactory explanation for what otherwise appears tohave been discriminatory treatment of this employee, andthe only persuasive reason I can find on this record is thatRespondentreasonablyassumedbecauseoftheappearance of his name on Rutledge's reinstatementrequest, that he was one of the protesting group. If thiswas Respondent's motivation in denying him the samehours of employment as previously, and I think it was, itsconduct with respect to him was as violative of the Act asifhe had actually walked off his job with the otheremployees.A question was also raised with respect to Stockier.Chang testified that she was told by Look that Stockier'Itmay be argued with persuasiveness that Respondent discharged theseemployees,or certain of them, as they walked out, and,therefore, thatthey are properly treated as dischargees,but the matter is fairly academicin view of Rutledge's prompt reinstatement demand. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDwas quitting for reasons of a personal nature. Look,though testifying for the Respondent, made no mention ofsuch a conversation with Stockier, and Stockier herselftestified that she never informed anyone that she wasquitting.From this it appears to me that she is properlyincluded in a reinstatement order. This is true, also, ofWarren Wong.Chang testified that when on January 4 Wong called into ask if he was on schedule - as he normally would havebeen- Look, who was on the same telephone line,replied, "No, you are not on schedule. You didn't reportlast night to work," to which Wong responded that hequit.Look, though testifying, did not corroborate Chang.Wong denied that he told anyone in management that hequit.He testified that on walking out he had aconversationwith Chang in which Chang asked him if hewas goingtowork and he replied, "No." He admittedthat he also told her that he "didn't need the money", buttestified that in saying this he had reference to the tips.Had he actually intended to quit when he walked out, orlater,he would hardly have called in on January 4 toinquire if he was scheduled to work. Chang may very wellhave equated his telling her that he was not going to workwith quitting his job, it apparently being her position thatall employeeswho did not report for work on January 3quit their employment.Nieblas, one of the alleged discriminatees, presents amore difficult problem. He was not specifically named inRutledge's reinstatement demand, as was Jones, and hedid not actually participate in the walkout. He was,however, present with the group at the Food Haven. Hewent there when he was waked and told by his roommate,Leslie,about themeeting.He testified, "As for me, Iwould have just went back to sleep, but I said, `Well, Ibetter go down there."' He also went with the group toRutledge's office,butdidnot recallmuch of whathappened there because all he "was thinking of wasgetting- finding myself another job." He did not reportfor work that day, thinking that because of his associationwith Leslie, "the instigator of it all" he would "probablyget terminated." He did report on January 4 to see if hewas on schedulebut apparentlywas unableto see Look.He admitted, however, that in a telephone conversationwith Look on that date he told her, in substance, "I quit.Idon'twant to work there anymore.Iknow you wantyour keys. I'll take them back to you." (Apparently in hisjanitorial capacity he had certain keys to Respondent'spremises in his possession and these he returned onJanuary 4.) At another point, Nieblas testified, "I waswilling to work there, stay there. In fact, I wanted to."Because of his failure to report for work on January 3,Respondent may well have considered Nieblas one of thestriking group, and it may well be that when he told Lookhe quit, that he did not want to work there anymore, hewas prompted by the belief that he could not, in anyevent, obtain reinstatement. He doubtless knew that othersparticipating in the walkout had not been returned to theirregular schedules of work. It is by no means clear,however, that anyone in authority told him that he wasnot scheduled to work on January 4 and thereafter, andonce he had volunteered in such positive terms that he hadquit,an offer of reinstatement should hardly have beenexpected.Ishall recommend dismissal of the complaint withrespect to Nieblas, and find with respect to all othersnamed in paragraph VIII of the complaint, Krausnick,Kamalii,Anthony Chang, Boyd, Warren Wong, Higa,Stockier,Lok, andJones,thaton and afterJanuary 3,1968, with respect to all of them except Jones, and on andafter January 5 with respect to Jones, that the Respondentdenied them reinstatement to the positions they held priorto the walkout on January 3, in violation of Section8(a)(1)and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYTheRespondent having discharged certain of itsemployees because they engaged in union and concertedactivities'and having refused reinstatement to certainothers of its employees for thesame reason,itwillberecommended that the Respondent offer David Kochi,MichaelLeslie,DwightYamaguchi,CarolKamalii,Anthony Chang,Patricia-Anne Boyd,WarrenWong,LarryHiga,Sharon Stockier, Jean Lok, Irene Krausnick,andCharles Jones, immediate reinstatement to theirformerorsubstantiallyequivalentpositions,withoutprejudice to their seniority and other rights and privileges,and make them whole for any loss of pay suffered becauseof the discriminationagainst them,by payment (1) toKochi, Leslie, and Yamaguchi of a sum of money equal tothatwhich they normally would have been paid inRespondent's employ from the date of their respectivedischargesonJanuary3,1968,tothedateofRespondent's offer of reinstatement; and (2) by paymenttoKamalii,Anthony Chang, Boyd, Warren Wong, Higa,Stockier, Lok, Krausnick, and Jones of a sum of moneyequalto that which they normally would have been paidinRespondent's employ, with respect to all except Jones,from the date of the letter requesting their reinstatementdated January 3, 1968, and with respect to Jones, fromJanuary 5 when he first reported for reinstatement, to thedate of Respondent's offer of reinstatement; (3) less thenet earnings,ifany, of all the foregoing employees,respectively,during the said period. Backpay shall becomputedin the mannerset forth inF.W.WoolworthCompany,90 NLRB 2$9, andIsisPlumbing& HeatingCo., 138 NLRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section2(2) of the Act,engaged in commerce and abusinessaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.2.TheUnionisa labor organization within themeaning of Section2(5) of the Act.3.By discharging its employees David Kochi,MichaelLeslie,and Dwight Yamaguchi,and refusing reinstatement'What started as concerted activities was converted into union activitiesas well when the discharged and/or striking employees had recourse to theUnion,but whether the employee activities found herein be regarded asunion activities or solely concerted activities,the remedy is the same TOP OF WAIKIKI81toitsemployeesCarolKamalii,AnthonyChang,Patricia-Anne Boyd,Warren Wong, Larry Higa, SharonStockier, Jean Lok, Irene Krausnick and Charles Jones,because of their concerted and uriion activities, therebydiscouragingmembership in a labor organization,Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.4.The aforesaid labor practices are unfair laborpracticesaffectingcommercewithinthemeaning ofSection 2(6) and (7) of the Act.5.Ithas not been proven that Respondent dischargedits employee, Paul Nieblas, or refused him reinstatement,because of his union or protected concerted activities.RECOMMENDED ORDERUpon the entire record in the case, and pursuant toSection 10 (c) of the Act,as amended,it ishereby orderedthatRespondent,itsofficers,agents,successors,andassigns, shall:1.Cease and desist from:(a)Discouraging membership of any employee in theUnion, or any other labor organization, by discharging orin any other manner discriminating against any employeewith regard to his hire or tenure of employment, or anyterm or condition of employment, except as authorized inSection 8(a)(3) of the Act.(b) In any other manner interfering with, restraining, orcoercing its employees in the right to self-organization, toform their own labor organization, to join or assist theUnion,orany other labor organization, to bargaincollectively with representatives of their own choosing, andtoengage in concerted activities for the purpose ofcollectivebargainingorforothermutualaidorprotection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected byagreement requiring membership in a labor organizationas authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)OfferDavidKochi,MichaelLeslie,DwightYamaguchi,CarolKamalii,AnthonyChang,Patricia-Anne Boyd,Warren Wong, Larry Higa, SharonStockier, Jean Lok,IreneKrausnick, and Charles Jonesimmediate and full reinstatement to their former orequivalent positions' and make them whole for any loss ofpay they may have suffered as a result of thediscrimination against them,in the mannerset forth aboveentitled "The remedy."(b)Upon request make available to the Board or itsagent, for examination and copying, all payroll records,socialsecuritypayment records, timecards, personnelrecords and reports, and all other records necessary toanalyze the amount of backpay due under the terms ofthisRecommended Order.(c)Notify any of the said employees if presently servingin the Armed Forces of the United States of their rightsof reinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended.(d) Post at its place of business in Honolulu, Hawaii,copies of the attached notice marked "Appendix."' Copiesof said notice on forms provided by the Regional Director'Jones is included to insure that his reinstatement is without prejudicialrestrictions.forRegion 20 shall, after being duly signed by theRespondent's authorized representative, be posted by theRespondent immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken toinsurethat said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of the receipt of thisDecision, what steps it has taken to comply herewith.''In the event that this RecommendedOrderbe adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting,within 10 days from the date of thisOrder,what steps theRespondent has takento complyherewith."'In the event that this Recommended Order beadopted bythe Board,the words"a Decision and Order"shall be substitutedfor thewords "theRecommended Order ofa TrialExaminer" in the notice.In the furtherevent that the Board'sOrder be enforced by a decreeof a United StatesCourt of Appeals,thewords"a Decree of the United States Court ofAppealsEnforcing an Order" shall be substitutedfor thewords "aDecisionand Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in Hotel,Restaurant Employees & Bartenders Union, Local 5,AFL-CIO, or any other labor organization, bydischarging any of our employees because of theirconcerted or union activities or in any other mannerdiscriminate in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assisttheabove-namedUnion,oranyotherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer immediate and full reinstatement toDavidKochi,MichaelLeslie,DwightYamaguchi,Carol Kamalii, Anthony Chang, Patricia-Anne Boyd,Warren Wong, Larry Higa, Sharon Stockier, Jean Lok,IreneKrausnick, and Charles Jones and will makethem whole for any loss of pay they may have sufferedbecause of the discrimination against them.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.Allour employees are free to become, remain, orrefrainfrom becoming or remaining members of theabove-named, or any other labor organization.We willnotdiscriminateinregardtohireortenureofemployment, or any term or condition of employment,againstany employee because of membership in oractivity on behalf of any labor organization. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDTOP OF WAIKIKI,INC.from the date of posting and must not be altered, defaced,(Employer)or covered by any other material.If employees have any question concerning this noticeDatedByor compliance with its provisions, they may communicate(Representative)(Title)directlywiththeBoard'sSubregionalOffice,1311Kapiolani Boulevard, Suite 308, Honolulu, Hawaii 96814,This notice must remain posted for 60 consecutive daysTelephone 588-797.